         Case 1:19-cv-02399-RDM Document 30 Filed 01/21/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                  )
 ANDREW G. MCCABE.,                               )
                                                  )
                Plaintiff,                        )
                                                  )     Case No. 1:19-CV-2399-RDM
        v.                                        )
                                                  )
 WILLIAM P. BARR, in his official capacity        )
 as Attorney General of the United States, et     )
 al.,                                             )
                                                  )
                Defendants.                       )
                                                  )
                                                  )

             UNOPPOSED MOTION FOR LEAVE TO FILE REPLY BRIEF
                         IN EXCESS OF 25 PAGES

       Defendants hereby seek leave to file a 30-page reply brief in support of their motion to

dismiss and for summary judgment. Plaintiff does not oppose this request. The bases for this

motion are provided below.

   1. Defendants filed their memorandum of points and authorities in support of their motion to

       dismiss and for summary judgment on November 1, 2019. ECF No. 23. It was well under

       the 45-page limit allowed by the local rules for initial and opposition briefs, running

       slightly over 30 pages. L. Civ. R. 7(e).

   2. Plaintiff’s opposition brief, ECF No. 27, Dec. 23, 2019, spans the full 45 pages allowed by

       the local rules. L. Civ. R. 7(e). Also, Plaintiff’s brief contains an argument under Federal

       Rule of Civil Procedure 56(d) asserting a need for certain discovery to oppose Defendants’

       motion; this was not an issue that Defendants had addressed in their opening brief, given

       that it had not been raised yet.
        Case 1:19-cv-02399-RDM Document 30 Filed 01/21/20 Page 2 of 2



   3. To enable Defendants to most appropriately respond to Plaintiff’s arguments, including his

       Rule 56(d) argument, and thereby fully assist the Court in resolving this motion,

       Defendants seek leave to file a reply brief of up to 30 pages, which is five pages in excess

       of that allotted by the Local Rules for reply briefs. See L. Civ. R. 7(e).

   4. Plaintiff does not oppose this request.

       Accordingly, for good cause shown, the Court should grant Defendants’ request for leave

to file a reply brief of up to 30 pages in support of their motion to dismiss and for summary

judgment.



Dated: January 21, 2020                               Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      CHRISTOPHER R. HALL
                                                      Assistant Branch Director

                                                      /s/ Justin M. Sandberg
                                                      JUSTIN M. SANDBERG
                                                      Senior Trial Counsel
                                                      GARRETT COYLE
                                                      Trial Attorney
                                                      KYLA SNOW
                                                      Trial Attorney
                                                      U.S. Dep’t of Justice, Civil Div., Federal Programs
                                                      Branch
                                                      1100 L Street, NW
                                                      Washington, D.C. 20001
                                                      Phone: (202) 514-5838
                                                      Fax: (202) 616-8460
                                                      Justin.Sandberg@usdoj.gov
                                                      Counsel for Defendants




                                                 2
        Case 1:19-cv-02399-RDM Document 30-1 Filed 01/21/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                 )
 ANDREW G. MCCABE.,                              )
                                                 )
               Plaintiff,                        )
                                                 )      Case No. 1:19-CV-2399-RDM
        v.                                       )
                                                 )
 WILLIAM P. BARR, in his official capacity       )
 as Attorney General of the United States, et    )
 al.,                                            )
                                                 )
               Defendants.                       )
                                                 )
                                                 )


                                   [PROPOSED] ORDER

       The Court, having considered Defendants’ Unopposed Motion for Leave to File Reply

Brief in Excess of 25 Pages, hereby GRANTS the motion, permitting Defendants to file a reply

brief of up to 30 pages in support of their motion to dismiss and for summary judgment.

       IT IS SO ORDERED, this _________ day of _____________, 2020.




                                                     HON. RANDOLPH D. MOSS
                                                     United States District Judge
